In this cause, the plaintiff obtained a judgment in foreclosure and sold the premises, bought them in and filed his application for an order confirming the sale. The court ordered the sheriff to withhold the deed until the plaintiff remitted the excess between the judgment and the amount bid. Of this order the plaintiff in error complains on appeal and has filed a brief which reasonably supports its contentions of error. Defendant in error has filed no brief and offers no excuse for such failure. On the face of the record and the brief of plaintiff, we are reasonably assured of the error of which plaintiff complains. We are not required further to search the record to find some theory to sustain the defendant below.
The cause is reversed and remanded, with directions to vacate the order of confirmation *Page 629 
entered and to enter an order confirming the sale without relation to the excess judgment, as prayed for in the petition in error.
McNEILL. C. J., OSBORN, V. C. J., and RILEY, BUSBY, and PHELPS, JJ., concur.